             Case 3:20-cr-03907-RBM Document 19 Filed 12/22/20 PageID.27 Page 1 of 1                                                       Page 1 of 1 . -----
AO 2458 (Rev. 02/08/2019) Jll(jgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                      V.

              Victor Daniel Contreras-Rodriguez                                    Case Number: 3:20-cr-3907

                                                                                   Robert H. Rexrode
                                                                                   Defendant's Attorney


REGISTRATION NO. 17460509                                                                                           FILED
THE DEFENDANT:                                                                                                        DEC 15 2020
 IZl pleaded guilty to count( s) 1 of Information
                                           -----------------t---1,-......,......,===---;;;;;I--
 •    was found guilty to count(s)                                                     -· ---·
      after a plea of not guilty.                                                LBY                     (Q
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                Count Number(s)
8: 1325(a)(l)                      IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                         1

 D The defendant has been found not guilty on count(s)
                                                                            -------------------
 IZI Count(s) 2 oflnformation                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                IZl TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, December 15, 2020
                                                                           Date of Imposition of Sentence


Received
              DUSM




Clerk's Office Copy                                                                                                             3:20-cr-3907
